PARK, Judge,
concurring.
I concur with the decision to affirm the judgment of the circuit court.
The circuit court did not err in failing to direct a verdict on the issue of Helton’s negligence in the operation of the van in which Temple was a passenger. At trial, Temple’s administrator made no objection to Instruction A relating to the duties of Helton in the operation of the van. Had an objection been made, he would have been obligated to state the grounds of his objection to Instruction A. CR 51(3). Temple’s administrator relies upon the fact that he filed a motion for a directed verdict “on the question of liability.” However, the motion for directed verdict was not accompanied by a statement of the “specific grounds therefore.” CR 50.01. Failure to specify the grounds for a directed verdict forecloses appellate review of the circuit court’s denial of the motion for directed verdict. Hercules Powder Co. v. Hicks, Ky., 453 S.W.2d 583 (1970).
The circuit court did not err in refusing to direct a verdict on the issue of Temple’s contributory negligence.
For the reasons stated in the majority opinion, I agree that Helton’s denial that he smoked marijuana was admissible as the admission of a party opponent, but that it was not a binding judicial admission that marijuana was not a factor in the accident. In Bryant v. Corley, Ky., 455 S.W.2d 566, 569-70 (1970), the court stated:
*650In other words, that a litigant has made inconsistent statements on a critical issue of fact does not always and inexorably destroy his case. It depends to some extent on what the fact in issue is and what the rest of the evidence indicates. In the final analysis, the question adds up to whether upon the whole case, including but not limited to his self-stultification, a verdict in his favor would be unconscionable. The same is true when the witness whose testimony is under consideration does not happen to be one of the litigating parties.
See also McCormick on Evidence § 267 (2d Ed. 1972). The trial judge in the exercise of discretion should be permitted to determine on the basis of all of the evidence whether the party’s testimony should be deemed a judicial admission. As has been stated:
The truth of the case depends on a comparison of what all the witnesses say and all the circumstances indicate. A rule which binds a party to a particular statement uttered on the stand becomes an artificial rule. It is out of place in dealing with testimony. Let the judge test each case by itself.
9 Wigmore on Evidence § 2594a, pg. 601 (3d Ed. 1940). Taking into consideration all of the evidence in the case, the trial judge did not err in refusing to treat Helton’s testimony as a judicial admission.
One of the girl passengers in the van was also a plaintiff in the case. She testified that Helton smoked marijuana. Arguably, this was a judicial admission on the issue of her contributory negligence. The trial court wisely left the credibility of the parties to the jury.
The evidence in the case justified submitting the issue of Temple’s contributory negligence to the jury. According to the testimony of the two girl passengers, Helton, Temple and the girls together smoked three marijuana cigarettes during the drive from London to Knoxville. There was expert testimony that marijuana could affect a person’s judgment and ability to drive. Helton drove 35 miles beyond Knoxville before he decided that he had missed the exit for the rock concert in Knoxville. When returning to Knoxville over the same road, the van left the highway for no apparent reason. Based upon this evidence, a jury could reasonably believe that Helton’s judgment and ability to operate the van was impaired by the smoking of marijuana, that the accident was the direct result of Helton’s impaired judgment, that Temple was aware of Helton’s condition, and that a reasonably prudent person would not have ridden with Helton under the circumstances.
Therefore, I agree with the decision to affirm the judgment of the circuit court.